Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the application filed on 09/10/2020.  
The information disclosure statement/s (IDS/s) submitted on 09/10/2020 is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 09/10/2020 are acceptable.
Claims 1-20 are pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed over the art of record.
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein at least one member of the plurality of members is coupled to the body of the conducted electrical weapon via a respective kinematic joint of the one or more kinematic joints, and wherein: in response to a first activation of the control interface, the at least one member of the plurality of members is configured to move about the respective axis of movement defined by the respective kinematic joint of the one or more kinematic joints by which the at least one member is coupled to the body of the conducted electrical weapon”.
In re to claim 11, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a moveable member coupled to and extending from the kinematic joint, the movable member comprising a second bay configured to releasably receive a second plurality of electrodes; wherein: the second bay is selectively positioned a first distance from the 
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the moveable member is configured to rotate about the joint between: a collapsed state in which the second axis of the moveable member forms a first angle relative to the first axis of the first member; and an expanded state in which the second axis of the moveable member forms a second angle relative to the first axis of the fixed member, the second angle greater than the first angle”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record to include either of the above limitations.
In re to claims 2-9, claims 2-9 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 12-15, claims 12-15 depend from claim 11, thus are also allowed for the same reasons provided above.   
In re to claims 17-20, claims 17-20 depend from claim 16, thus are also allowed for the same reasons provided above.     
     	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
The closest prior art listed on the form 892 and not specifically relied upon are considered related to applicant’s disclosure to further show the general state of the art. The prior art Nerheim et al. (US 2018/0259303 A1) cited relate to a Conducted Electrical Weapon teaches that “a body extending between a first end and a second end opposite the first end, the body comprising a handle portion at the first end, the handle portion configured to be grasped by a hand of a user; and a plurality of members, each member of the plurality of members comprising a respective bay configured to receive a respective electrode”.  However, Nerheim is silent in regard to “one or more kinematic joints, each kinematic joint of the one or more kinematic joints comprising a respective axis of movement; and a plurality of members, wherein at least one member of the plurality of members is coupled to the body of the conducted electrical weapon via a respective kinematic joint of the one or more kinematic joints, and wherein: in response to a first activation of the control interface, the at least one member of the plurality of members is configured to move about the respective axis of movement defined by the respective kinematic joint of the one or more kinematic joints”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839